 



Exhibit 10.2
THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY’S 2001 EQUITY-BASED COMPENSATION PLAN AND THIS AGREEMENT IS ENTERED
INTO PURSUANT THERETO.
ODYSSEY HEALTHCARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN
MANAGEMENT
STOCK OPTION AGREEMENT
     This Agreement is made and entered into as of the Grant Date (as defined
below) by and between Odyssey HealthCare, Inc., a Delaware corporation (the
“Company”) and Robert A. Lefton (the “Optionee”):
     WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company and to contribute to the success of the Company, agrees
to grant you an option to acquire a priority interest in the Company through the
purchase of shares of stock of the Company;
     WHEREAS, the Company adopted the Odyssey HealthCare, Inc. 2001 Equity-Based
Compensation Plan as it may be amended from time to time (the “Plan”) under
which the Company is authorized to grant stock options to certain employees and
directors of the Company;
     WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a
part of this common stock option agreement (the “Agreement”) as if fully set
forth herein; and
     WHEREAS, you desire to accept the option created pursuant to the Agreement.
     NOW, THEREFORE, in consideration of the mutual covenants set forth herein
and for other valuable consideration hereinafter set forth, the parties agree as
follows:
     1. The Grant. Subject to the conditions set forth below, the Company hereby
grants to you, effective as of October 11, 2005 (“Grant Date”), as a matter of
separate inducement and not in lieu of any salary or other compensation for your
services for the Company, the right and option to purchase (the “Option”), in
accordance with the terms and conditions set forth herein and in the Plan, an
aggregate of 500,000 shares of the Company’s Common Stock, $.001 par value (the
“Option Shares”), at the Exercise Price (as hereinafter defined). As used
herein, the term “Exercise Price” shall mean a price equal to $15.55 per share,
subject to the adjustments and limitations set forth herein and in the Plan. The
Exercise Price as of the Grant Date shall not be less than the Fair Market Value
of the Company’s Common Stock. To the extent allowed by law, the Option granted
hereunder is intended to constitute an Option which is designed pursuant to
section 422 of the Internal Revenue Code of 1986, as amended (the “Code”);
however, you should consult with your tax advisor concerning the proper
reporting of any federal, state or local tax liability that may arise as a
result of the grant or exercise of the Option.

 



--------------------------------------------------------------------------------



 



     2. Exercise.
          (a) For purposes of this Agreement, the Option Shares shall be deemed
“Nonvested Shares” unless and until they have become “Vested Shares.” The Option
shall in all events terminate at the close of business on the tenth
(10) anniversary of the date of this Agreement. Subject to other terms and
conditions set forth herein, the Option may be exercised in cumulative
installments as follows:

               On or After Each of the Following   Cumulative Percentage of
Shares as                       Vesting Dates   to Which Option is Exercisable
First Anniversary of the Grant Date
    25 %
Second Anniversary of the Grant Date
    50 %
Third Anniversary of the Grant Date
    75 %
Fourth Anniversary of the Grant Date
    100 %

     Option Shares shall constitute Vested Shares once they are exercisable.
          (b) Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement. In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share.
          (c) Notwithstanding any other provision of this Agreement as of the
business day immediately preceding a Change in Control all Nonvested Shares
shall become Vested Shares.
          (d) Any exercise by you of the Option shall be in writing addressed to
the Secretary of the Company at its principal place of business. Exercise of the
Option shall be made by delivery to the Company by you (or other person entitled
to exercise the Option as provided hereunder) of (i) an executed “Notice of
Exercise of Common Stock Option and Record of Common Stock Transfer,” in the
form attached hereto as Exhibit A and incorporated herein by reference, and
(ii) payment of the aggregate purchase price for shares purchased pursuant to
the exercise.
          (e) Payment of the Exercise Price may be made, with the consent of the
Committee, (i) in cash, by certified or official bank check or by wire transfer
of immediately available funds, (ii) by delivery to the Company of a number of
shares of Stock having a fair market value as of the date of exercise equal to
the Exercise Price, or (iii) by net issue exercise, pursuant to which the
Company will issue to you a number of Option Shares as to which the Option is
exercised, less a number of shares with a fair market value as of the date of
exercise, as determined in good faith by the Committee, equal to the Exercise
Price.

2



--------------------------------------------------------------------------------



 



          (f) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof for any reason other than as a result of a
Cause termination, your death or your “disability” (within the meaning of
section 22(e)(3) of the Code), the Option may only be exercised within 90 days
(one year with respect to that portion of the Option, if any, that is
reclassified as a Nonstatutory Option pursuant to Section 22(d) of this
Agreement) after the date on which you ceased to be so employed, and only to the
same extent that you were entitled to exercise the Option on the date on which
you ceased to be so employed and had not previously done so.
          (g) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof due to a Cause termination, no portion of the
Option shall continue to be exercisable as of your date of termination.
          (h) In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof by reason of “disability” (within the meaning
of section 22(e)(3) of the Code), the Option may only be exercised within one
year after the date you ceased to be so employed, and only to the same extent
that you were entitled to exercise the Option on the date on which you ceased to
be so employed by reason of such disability and had not previously done so.
          (i) In the event that you shall die while employed by the Company or
any Subsidiary or parent thereof, the Option may be exercised at any time prior
to its termination as provided in Section 2(a). In such event, the Option may be
exercised during such period by the executor or administrator of your estate or
by any person who shall have acquired the Option through bequest or inheritance,
but only to the same extent that you were entitled to exercise the Option
immediately prior to the time of your death and you had not previously done so.
          (j) If you are on leave of absence for any reason, the Company may, in
its sole discretion, determine that you will be considered to still be in the
employ of or providing services for the Company, provided that rights to the
Option Shares will be limited to the extent to which those rights were earned or
vested when the leave or absence began.
          (k) The terms and provisions of the employment agreement, if any,
between you and the Company or any Subsidiary (the “Employment Agreement”) that
relate to or affect the Option are incorporated herein by reference.
Notwithstanding the foregoing provisions of this Section 2, in the event of any
conflict or inconsistency between the terms and conditions of this Section 2 and
the terms and conditions of the Employment Agreement, the terms and conditions
of the Employment Agreement shall be controlling.
     3. Transferability.
          The Option, and any rights or interests therein will be transferable
by you only by will or the laws of descent and distribution; provided, however,
that with respect to that portion of the Option, if any, that is reclassified as
a Nonstatutory Option pursuant to Section 22(d) of this Agreement, the
Committee, in its discretion, may allow the Option to be transferable or
assignable if such transfer or assignment complies with the rules promulgated in
connection with a Form S-8 registration statement, and provided further that a
transfer which is only allowed

3



--------------------------------------------------------------------------------



 




subject to the Committee’s approval may only be made to a Permitted Transferee
or subject to a domestic relations order entered or approved by a court of
competent jurisdiction.
     4. Registration. From time to time, the Board and appropriate officers of
the Company shall and are authorized to take whatever actions are necessary to
file required documents with governmental authorities, stock exchanges, and
other appropriate persons to make shares of Common Stock available for issuance
pursuant to the exercise of Options and subsequent lapse of restrictions.
     5. Withholding Taxes. The Committee may, in its discretion, require you to
pay to the Company at the time of the exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company’s current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising an Option. In connection with such an event requiring
tax withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company’s obligation to withhold taxes, that determination to be based on the
shares’ fair market value as of the date of exercise; (b) deliver to the Company
sufficient shares of Common Stock (based upon the fair market value as of the
date of such delivery) to satisfy the Company’s tax withholding obligation,
which tax withholding obligation is based on the shares’ fair market value as of
the date of exercise; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations. If you elect to use a Common Stock withholding
feature you must make the election at the time and in the manner that the
Committee prescribes. The Committee may, at its sole option, deny your request
to satisfy withholding obligations through Common Stock instead of cash. In the
event the Committee subsequently determines that the aggregate fair market value
(as determined above) of any shares of Common Stock withheld or delivered as
payment of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you shall pay to the Company, immediately upon the
Committee’s request, the amount of that deficiency in the form of payment
requested by the Committee.
     6. Adjustments. The terms of the Option shall be subject to adjustment from
time to time, in accordance with the following provisions:
          (a) If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Common Stock split, by the issuance of a
distribution on Common Stock payable in Common Stock or otherwise) the number of
shares of Common Stock then outstanding into a greater number of shares of
Common Stock, then (i) the number of shares of Common Stock (or other kind of
securities) that may be acquired under the Option shall be increased
proportionately and (ii) the price (including exercise price) for each share of
Common Stock (or other kind of shares or securities) subject to then outstanding
Options shall be reduced proportionately, without changing the aggregate
purchase price or value as to which outstanding Options remain exercisable or
subject to restrictions.
          (b) If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Common Stock split or
otherwise) the number of shares of Common Stock then outstanding into a lesser
number of shares of Common Stock, (i) the number of shares of Common Stock (or
other kind of shares or securities) that may be acquired under the Option shall
be decreased proportionately and (ii) the price (including exercise price)

4



--------------------------------------------------------------------------------



 




for each share of Common Stock (or other kind of shares or securities) subject
to then outstanding Options shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.
          (c) Whenever the number of shares of Common Stock subject to the
Option and the price for each share of Common Stock subject to the Option are
required to be adjusted as provided in this Section 6, the Committee shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of shares of
Common Stock, other securities, cash, or property purchasable and held by you
pursuant to the exercise of the Option or subject to the Option after giving
effect to the adjustments. The Committee shall promptly give you such a notice.
          (d) Adjustments under this Section 6 shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive. No fractional interest shall be
issued under the Plan on account of any such adjustments.
     7. Furnish Information. You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.
     8. Remedies. The Company shall be entitled to recover from you reasonable
attorneys’ fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
     9. No Liability for Good Faith Determinations. The Company and the members
of the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
     10. Execution of Receipts and Releases. Any payment of cash or any issuance
or transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.
     11. No Guarantee of Interests. The Board and the Company do not guarantee
the Common Stock of the Company from loss or depreciation.
     12. Company Records. Records of the Company regarding your service and
other matters shall be conclusive for all purposes hereunder, unless determined
by the Company to be incorrect.
     13. Notice. All notices required or permitted under this Agreement must be
in writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date

5



--------------------------------------------------------------------------------



 



it is deposited, postage paid in the United States mail. A notice shall be
effective when actually received by the appropriate Company representative, in
writing and in conformance with this Agreement and the Plan.
     14. Waiver of Notice. Any person entitled to notice hereunder may, by
written form, waive such notice.
     15. Information Confidential. As partial consideration for the granting of
this Option, you agree that you will keep confidential all information and
knowledge that you have relating to the manner and amount of your participation
in the Plan; provided, however, that such information may be disclosed as
required by law and may be given in confidence to your spouse, tax and financial
advisors, or a financial institution to the extent that such information is
necessary to obtain a loan.
     16. Successors. This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
     17. Headings. The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
     18. Governing Law. All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law.
     19. Word Usage. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
     20. No Assignment. You may not assign this Agreement or any of your rights
under this Agreement without the Company’s prior written consent, and any
purported or attempted assignment without such prior written consent shall be
void.
     21. Arbitration. You and the Company agree, upon written request of either
you or the Company, to the resolution by binding arbitration of all claims,
demands, causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Agreement or your employment (or
its termination), whether arising in contract, tort or otherwise and whether
provided by statute, equity or common law, that the Company may have against you
or that you may have against the Company or its parents, subsidiaries or
affiliates, and each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise, if such Claim is not
resolved by the mutual written agreement between you and the Company, or
otherwise, within 30 days after notice of the dispute is first given. Claims
covered by this Section 21 include without limitation claims by you for breach
of this Agreement, wrongful termination, discrimination (based on age, race,
sex, disability, national origin, sexual orientation, religion or any other
factor), harassment and retaliation. Any arbitration shall be conducted in
accordance with the Federal Arbitration Act (“FAA”) and, to the extent an issue
is not addressed by the FAA, with the then-current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) or such other rules of

6



--------------------------------------------------------------------------------



 



the AAA as are applicable to the claims asserted. If a party refuses to honor
its obligations under this Section 21, the other party may compel arbitration in
either federal or state court. The arbitrators shall apply the substantive law
of Delaware (excluding choice-of-law principles that might call for the
application of some other jurisdiction’s law) or federal law, or both as
applicable to the claims asserted. The arbitrators shall have exclusive
authority to resolve any dispute relating to the interpretation, applicability
or enforceability or formation of this Agreement (including this Section 21),
including any claim that all or part of the Agreement is void or voidable and
any claim that an issue is not subject to arbitration. The results of
arbitration will be binding and conclusive on the parties hereto. Any
arbitrators’ award or finding or any judgment or verdict thereon will be final
and unappealable. All parties agree that venue for arbitration will be in
Dallas, Texas, and that any arbitration commenced in any other venue will be
transferred to Dallas, Texas, upon the written request of any party to this
Agreement. In the event that an arbitration is actually conducted pursuant to
this Section 21, the party in whose favor the arbitrator renders the award shall
be entitled to have and recover from the other party all costs and expenses
incurred, including reasonable attorneys’ fees, reasonable costs and other
reasonable expenses pertaining to the arbitration and the enforcement thereof
and such attorneys fees, costs and other expenses shall become a part of any
award, judgment or verdict. Any and all of the arbitrators’ orders, decisions
and awards may be enforceable in, and judgment upon any award rendered by the
arbitrators may be confirmed and entered by any federal or state court having
jurisdiction. All arbitrations will have three individuals acting as
arbitrators: one arbitrator will be selected by you, one arbitrator will be
selected by the Company, and the two arbitrators so selected will select a third
arbitrator; provided that (a) you or the Company shall use reasonably diligent
efforts to select its respective arbitrator within 60 days after a matter is
submitted to arbitration and (b) the parties (including arbitrators) shall not
be limited to selecting arbitrators from only the AAA’s lists of arbitrators.
Any arbitrator selected by a party will not be affiliated, associated or related
to the party selecting that arbitrator in any matter whatsoever. The arbitration
hearing shall be conducted within 60 days after the selection of the
arbitrators. All privileges under state and federal law, including
attorney-client, work product and party communication privileges, shall be
preserved and protected. The decision of the majority of the arbitrators will be
binding on all parties. Arbitrations will be conducted in a manner so that the
final decision of the arbitrators will be made and provided to you and the
Company no later than 120 days after a matter is submitted to arbitration. All
proceedings conducted pursuant to this agreement to arbitrate, including any
order, decision or award of the arbitrators, shall be kept confidential by all
parties. YOU ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT, YOU ARE WAIVING ANY
RIGHT THAT YOU MAY HAVE TO A JURY TRIAL OR A COURT TRIAL, OF ANY
EMPLOYMENT-RELATED CLAIM ALLEGED BY YOU.
     22. Miscellaneous.
          (a) This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the terms
of the Plan shall be controlling.
          (b) The Option may be amended by the Board of the Company or by the
Committee at any time (i) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state,

7



--------------------------------------------------------------------------------



 




tax or securities law or other law or regulation, which change occurs after the
Grant Date and by its terms applies to the Option; or (ii) other than in the
circumstances described in clause (i) or provided in the Plan, with your
consent. The foregoing notwithstanding, the Committee may, in its sole
discretion, cancel the Option at any time prior to your exercise of the Option
if, in the opinion of the Committee, you engage in activities contrary to the
interests of the Company.
          (c) For purposes of this Agreement “Cause” shall have the meaning set
forth in that certain Employment, dated as of October 11, 2005, by and between
the Company and Employee.
          (d) The portion, and only such portion, of this Option, if any, which
is attributable to Option Shares which become purchasable during a calendar
year, together with the portion of any other option attributable to any shares
which become purchasable, pursuant to any other plan maintained by the Company
pursuant to section 422 of the Code, during such calendar year, shall constitute
an Option or option which shall be reclassified as an Option or option which is
not an incentive stock option pursuant to section 422 of the Code (herein
referred to as “Nonstatutory Options”) if the Fair Market Value of such Option
Shares, as of the Grant Date, or such other shares, as of the date of grant,
together exceeds $100,000.

8



--------------------------------------------------------------------------------



 



Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement.

              ODYSSEY HEALTHCARE, INC.
 
       
 
  By:   /s/ Richard R. Burnham
 
       
 
       
 
  Name:   Richard R. Burnham
 
       
 
       
 
  Title:   Chairman of the Board
 
       

     
 
   
ACCEPTED:
   
 
   
/s/ Robert A. Lefton
 
Signature of Optionee
   
 
   
Robert A. Lefton
 
Name of Optionee (Please Print)
   
 
   
Date: October 11, 2005
   

9



--------------------------------------------------------------------------------



 



EXHIBIT A
ODYSSEY HEALTHCARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN
Notice of Exercise of Option and
Record of Common Stock Transfer
PLEASE PRINT:

          1.   TODAY’S
DATE:                                                                                                                                                                                                                            
2.   OPTION
HOLDER:                                                                                                                                                                                                                            
 
     
NAME:                                                                                                                                                                                                                                                
MAILING
ADDRESS:                                                                                                                                                                                                        
                                                                                                                                                                                                                                                
                                                                                                                                                                                                                                                
SOCIAL SECURITY
NUMBER:                                                                                                                                                                                    


TO: Attention:                                         

      Re: Notice of Exercise of Option for Odyssey HealthCare, Inc. (the
“Company”) Common Stock par value $.001 per share (“Common Stock”) pursuant to
the Odyssey Healthcare, Inc. 2001 Equity-Based Compensation Plan (the “Plan”)

I hereby exercise my option to acquire                     shares of Common
Stock, at my exercise price per share of
$                                        . Enclosed is the original of my Stock
Option Agreement evidencing my Option hereby exercised. Any capitalized terms
not defined herein shall have the meaning set forth in the Plan.
Select and complete the appropriate payment provision from the following
alternatives.

     
   1.
  My personal check in the amount of $                     (the exercise price
per share times the number of option shares exercised) as payment in full of the
total exercise price has been attached hereto.
 
   
   2.
  I desire to pay the exercise price in full with shares of Common Stock that I
currently own. Certificates representing                     shares of Common
Stock of the Company, duly endorsed for transfer to the Company have been
attached.
 
   
   3.
  I desire to pay part of the exercise price with shares of Common Stock that I
currently own. My personal check for $                     and certificates
representing                     shares of Common Stock, duly endorsed for
transfer to the Company have been attached hereto.
 
   
   4.
  I desire to effectuate a net option exercise. I hereby direct to the Company
to exercise my Option for                     shares of Common Stock and direct
the Company to retain any shares resulting from such exercise as are necessary
to satisfy my obligation to

A-1



--------------------------------------------------------------------------------



 



pay the required Exercise Price multiplied by the number of shares for which I
am exercising the Option.
I understand that any election pursuant to Items 2-4 above is subject to
approval by the Committee administering the Plan.
I hereby represent that I have previously received a Stock Option Agreement and
a copy of the Plan from the Company and that I understand the terms and
restrictions described herein and therein and agree to be bound by the terms of
each such document.

     
 
   
 
  (Signature)

     
 
   
Receipt of Notice Acknowledged:
   
 
   
                                                            
Date:                                        
   
 
   
Receipt of Payment in Full Acknowledged:
   
 
   
                                                            
Date:                                        
   
 
   
Receipt of Committee Approval if Election under
Items 2-4.
   
 
   
                                                            
Date:                                        
   

NOTE: If exercising the stock option represented by the enclosed Stock Option
Agreement to purchase less than all of the shares to which the option relates,
the original agreement will be returned with an appropriate notation evidencing
the shares for which the Option has been exercised.

A-2



--------------------------------------------------------------------------------



 



RECEIPT
     Receipt is hereby acknowledged of the delivery to me by Odyssey HealthCare,
Inc., on the                     day of
                                        , 200___of Common Stock Certificates
for                    shares of Common Stock purchased by me pursuant to the
terms and conditions of the Odyssey HealthCare, Inc. 2001 Equity-Based
Compensation Plan referred to above, which shares were transferred to me on the
Company’s stock record books on the                      day of
                    , 200___.

     
 
   
 
  (Signature)

A-3